
	
		I
		111th CONGRESS
		2d Session
		H. R. 5463
		IN THE HOUSE OF REPRESENTATIVES
		
			May 28, 2010
			Mr. Fortenberry
			 introduced the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		A BILL
		To rename the Homestead National Monument of America near
		  Beatrice, Nebraska, as the Homestead National Historical Park.
	
	
		1.Homestead National Historical
			 Park
			(a)RenamingThe unit of the National Park System known
			 as the Homestead National Monument of America and located near Beatrice,
			 Nebraska, shall be known as the Homestead National Historical
			 Park.
			(b)ReferencesAny reference in a law, map, regulation,
			 document, paper, or other record of the United States to the unit of the
			 National Park System know as the Homestead National Monument of America shall
			 be deemed to be a reference to the Homestead National Historical
			 Park.
			
